Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 1 of 26 - Page ID#:
                                    1965



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  URIAH MARQUIS PASHA,                             )
                                                   )
         Plaintiff,                                )    Civil Action No. 5: 18-595-DCR
                                                   )
  V.                                               )
                                                   )
  JESSICA PAYTON, et al.,                          )     MEMORANDUM OPINION
                                                   )         AND ORDER
        Defendants.                                )

                                   ***    ***   ***    ***

       Plaintiff Uriah Marquis Pasha instituted this action against certain prison officials at

the Northpoint Training Center (“NTC”) under 42 U.S.C. § 1983. Originally, he asserted a

plethora of claims against multiple defendants. However, the claims that remain pending at

this time involve ten defendants who Pasha alleges sexually abused him and violated his Eighth

Amendment rights under the United States Constitution.

       Pasha has filed two motions for partial summary judgment, Defendant Stephanie

Thompson has also moved for summary judgment, and the other remaining defendants have

separately moved for summary judgment. This matter was referred to United States Magistrate

Judge Edward B. Atkins pursuant to 28 U.S.C. § 636 for issuance of a report and

recommendation. Magistrate Judge Atkins issued a Recommended Disposition on the four

motions for summary judgment as well as Pasha’s motion for an evidentiary hearing. More

specifically, he has recommended that the Court deny Pasha’s two partial motions for summary

judgment, grant Thompson’s motion for summary judgment, grant the remaining defendants’

motion for summary judgment, and deny Pasha’s motion for an evidentiary hearing. Following


                                             -1-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 2 of 26 - Page ID#:
                                    1966



the issuance of the Recommended Disposition, Pasha also filed a motion for the issuance of a

subpoena duces tecum.

       Before addressing the merits of the pending motions, the Court notes that it must make

a de novo determination of those portions of the Magistrate Judge’s recommendation to which

objections are made. 28 U.S.C. § 636(b)(1)(C). However, “[i]t does not appear that Congress

intended to require district court review of a magistrate’s factual or legal conclusions, under a

de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn,

474 U.S. 140, 150 (1985).

       Not surprisingly, Pasha has filed objections to the Recommended Disposition. [Record

No. 208] First, he contends that his claims were “non-grievable” and, therefore, they should

not be dismissed for failure to exhaust his administrative remedies. Further, he complains

about previously dismissed official-capacity claims. And he argues that, because he checked

the boxes for official capacity and injunctive relief, his claims should not have been dismissed.

       Having reviewed the entire record as well as the Magistrate Judge’s recommendation,

the undersigned agrees that Pasha’s motions for partial summary judgment should be denied

while the defendants’ motions for summary judgment should be granted. Finally, Pasha’s

motions for an evidentiary hearing and his motion for the issuance of a subpoena duces tecum

will be denied.

                                               I.

       Pasha is now confined at Little Sandy Correctional Complex. However, at the time

relevant to this action, he was held in state custody at NTC. Pasha was transferred to NTC on

April 21, 2018. [Record No. 172, p. 4] Following his arrival, Pasha submitted a healthcare

request regarding an ankle deformity and pain in his right side from his shoulder to his feet.
                                              -2-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 3 of 26 - Page ID#:
                                    1967



[Record No. 174, p. 5] While much of the treatment Pasha received is not the basis for the

present civil action, it is necessary to recount much of the information regarding treatment to

put the matter in context for the reader.

       Pasha asserted that the “Rx did not follow from LSCC 4-20-18.” [Id.] Defendant

Stephanie Thompson explained that Pasha “need[ed] knock off to wear low cut boots R/T

boney deformity on inside of left ankle.” [Id. at 19-20] He was allowed to wear low cut boots

until June 24, 2018. On May 7, 2018, Pasha submitted another healthcare request involving

foot pain. [Id. at 6] Nurse Dolly Hamlin treated Pasha’s foot pain and referred him to a

provider. Pasha saw Dr. Angela Clifford on May 14, 2018. He requested Oxford shoes at that

time. Pasha alleges that Clifford would not address this request because he had already

purchased gym shoes. [Record No. 181-7, p. 15]

       Pasha submitted a medical grievance against Clifford for ignoring his request for

Oxford shoes and asserted that she violated his Kentucky Constitutional rights. [Id.] A second

medical grievance was submitted on August 8, 2018, against the NTC Clothing House for

refusing to issue new Oxford shoes for his deformed ankle. [Record No. 172-2, p. 68] Pasha

believed that the Clothing House was required to provide him with a new pair of Oxford work

shoes every year and he requested a mandate requiring that the Clothing House provide him

with Oxford work shoes once every 12 months for the remainder of his life sentence. [Id.]

Thereafter, Pasha received low cut Adidas gym shoes, and the issue was informally resolved.

But Pasha then contended that the shoes provided were too narrow. [Record No. 172-2, p. 78]

       A hearing was held with the Healthcare Grievance Committee on September 21, 2018.

However, the committee found that Pasha did not need special footwear and he would have to

purchase the requested shoes himself. [Record No. 172-2, p. 63] Pasha appealed to the Medical
                                              -3-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 4 of 26 - Page ID#:
                                    1968



Director who found that Clifford’s recommendation for low cut athletic shoes should be

followed. [Id.]

       Clifford saw Pasha again on August 27, 2018, renewed the request for low cut boots,

and concluded that Pasha would need surgery for an ingrown nail. Clifford removed a portion

of Pasha’s ingrown toenail on September 10, 2018. Pasha also complained of a cold but did

not ask for any medicine during this appointment. Clifford again checked Pasha’s nail on

September 28, 2018. Pasha was allowed to wear shower shoes before and after his ingrown

nail surgery (from September 7, 2018, to October 12, 2018) based on directions from Nurse

Franchere, Nurse Jai Esha Park, and Dr. Clifford.

       Pasha also claimed that Defendant Stephanie Thompson “would not authorize Pasha to

purchase his own Low-cut work shoes,” on October 12, 2018. However, Thompson contends

she told Pasha that the recommendation was only for athletic shoes, not work boots. Pasha

further alleges that acquired the cold virus because he was required to wear his shower shoes

at work while it was cold.

       Pasha also filed a grievance against unnamed NTC nursing staff for causing an infection

by using band-aids following his ingrown toenail surgery. [Record No. 172-2, p. 140] He

alleged that Clifford had to burn the infection. [Id.] Clifford explained that Pasha “had

developed excessive granulation tissue at the site of toenail surgery” and she “cauterized the

tissue back with silver nitrate.” Pasha requested that NTC nurses follow doctors’ orders.

[Record No. 172-2, p. 140] Dr. Clifford educated the unnamed nurse regarding the issue and

the grievance was informally resolved. [Id.]

       Pasha was recommended to be transferred to the Kentucky State Penitentiary on

October 23, 2018. He was evaluated by Nurse Vickie Clemens prior to the transfer. [Record
                                               -4-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 5 of 26 - Page ID#:
                                    1969



No. 174, p. 29] Clemens found that Pasha was in fair health at that time and could be

transferred. [Id.] Thereafter, Pasha was transferred on October 24, 2018, and was medically

evaluated upon arrival, where intake notes did not indicate any issue with his medication. [Id.

at 26]

         APRN Kimberly Jernigan examined Pasha on November 1, 2018.                  During this

examination, Pashal requested his hearing aid and low-cut shoes. [Id. at 11] Jernigan advised

Pasha that she would look into the lost hearing aid advised Pasha to fill out a sick call for low-

cut shoes. [Id. at 16]

         Pasha raises two other incidents (occurring at NTC on July 11, 2018, and August 5,

2018) which are unrelated to his multiple medical grievances. The July 11, 2018, incident

concerns a dispute with Library Officer Michelle Weigel. [Record No. 181-2] Pasha claims

that Weigel refused to make copies of a statute that he has requested. Thereafter, an argument

ensued which resulted in Weigel calling for a yard officer to escort Pasha out of the library.

[Record No. 181-2, p. 4] Correctional Sergeant Lee May and Correctional Officer William

Miller arrived to remove Pasha. As May and Miller were counseling Pasha in the yard office,

Pasha put his hands in Miller’s face and directed him to “stop.” [Record No. 181-2, p. 1]

Pasha was placed in hand restraints and taken to the medical department before being taken to

the Restrictive Housing Unit (“RHU”) as a result of this incident. [Id.]

         After leaving the medical department, Miller and May allegedly grabbed Pasha’s arms

to escort him to the RHU.        Miller and May allege that Pasha became argumentative,

noncompliant and combative, and pushed May into a partition wall. [Record No. 181-3, p. 2]

Pasha, however, claims that he remained compliant during this incident. [Record No. 194]



                                               -5-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 6 of 26 - Page ID#:
                                    1970



       Pasha was placed on the ground after he refused to return to the RHU. [Record No.

181-2, p. 6] Safety Coordinator Keith Schneider heard the incident and advised Pasha he would

be tased if he did not walk to the RHU. [Record No. 182-2, p. 5] Pasha complied. [Record

No. 181-3] Thereafter, Pasha was strip searched and his personal property was inventoried by

other officers at the RHU. [Record No. 181, p. 6] Pasha claims that Miller and May “chicken-

winged” him (cutting off his air supply) and stole his glasses. [Record No. 194]

       The August 5, 2018, incident concerns Pasha’s complaints of chest pains while in the

RHU. These complaints allegedly were made to Corrections Officer James Smith. [Record

No. 181-12] Smith notified Corrections Officer Davis Brown to escort Pasha to the medical

department. In response to Pasha’s inquiry regarding whether he would be transported using

a wheelchair, Smith explained that there were no wheelchairs in the RHU. [Record No. 181-

14] Pasha also claims that he asked Brown about using a wheelchair for the transport, but

Brown responded that they would walk to the medical department and that he believed Pasha

was faking. [Record No. 181-12] Pasha sat down, informing Brown he would not walk to the

medical department. [Id.] Brown ordered Pasha to get up and then unsuccessfully attempted

to pick him up. Brown then requested assistance. [Id.] Pasha contends that Brown dragged

him from the area. [Record No. 179, p. 6]

       Lieutenant Mike Long, Officer Jonathan Pond, Officer Brett Shearer, and Sergeant

Allyson Rainwater arrived to assist Brown. [Record No. 181-12] But all attempts to have

Pasha stand were unsuccessful. Nurse Franchere later arrived with a wheelchair but was

directed to return it to the medical department. [Record No. 142-1, p. 1] Long, Brown, Shearer,

and Pond then carried Pasha. [Record No. 142-1, pp. 1-2] Unfortunately, it appears that

Pasha’s pants did not remain in place while the defendants were transporting him in this
                                              -6-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 7 of 26 - Page ID#:
                                    1971



manner. [Record No. 181-10] The officers stopped at least two times in an effort to prevent

Pasha’s pants from coming off. However, Pasha asserts that he was sexually assaulted when

Brown and Shearer pulled his pants up and touched his bottom.

       Eventually, Pasha was admitted to the medical department. Brown informed the nurses

that Pasha had scratched him during the incident. Franchere observed the scratches and noted

that they were superficial. Brown also requested that Rainwater take photos of the scratches,

but Rainwater allegedly observed that Brown “messing with one of the scratches to make it

look worse.” [Record No. 181-9, p. 2] Brown was later terminated from the Kentucky

Department of Corrections for manipulating the photograph, using inappropriate language

toward another staff member, and engaging in conduct that may endanger others at the facility.

[Record No. 181-9, pp. 2-3]

       As noted, Pasha filed suit under 42 U.S.C. § 1983 against fifteen prison officials at

NTC asserting various constitutional claims. The plaintiff’s original Complaint was filed with

a co-defendant, Blaine Seeber, but Seeber’s claims have been severed. Following preliminary

review, Pasha was allowed to proceed against ten of the defendants in their individual

capacities. [Record No. 28] The remaining defendants include: Stephanie Thompson (medical

administrator at NTC), Davis Brown (former security officer at NTC), Mendalyn Cochran

(deputy warden of Security at NTC), Michael Long (corrections security Lieutenant at NTC),

Lee N. May (former Sergeant at NTC), William Miller (former internal affairs officer at NTC),

Jessica Payton (administrative section supervisor at NTC), Allyson Rainwater (former

corrections security Sergeant at NTC), Brett Shearer (former corrections officer at NTC), and

James Smith (former Corrections Officer at NTC). Brown, Cochran, Long, May, Miller,



                                             -7-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 8 of 26 - Page ID#:
                                    1972



Payton, Rainwater, Shearer, and Smith collectively proceed as “the KDOC defendants.”

[Record No. 181-1, p. 1].

       Pasha’s remaining claims has been summarized by Magistrate Judge Atkins as follows:

       1. Thompson failed to allow Dr. Clifford to issue an order allowing him to
       purchase appropriate work shoes, and Thompson caused Pasha to be reclassified
       on October 23, 2018 and be transferred without Dr. Clifford’s medication,
       hearing device, and shoes and insoles;

       2. Cochran subjected Pasha to cruel and unusual punishment by allowing Brown
       to stand post while he had pending criminal charges;

       3. May and Miller subjected Pasha to cruel and unusual punishment when they
       used excessive force on July 11, 2018;

       4. Brown and Shearer sexually assaulted Pasha on August 5, 2018;

       5. Brown subjected Pasha to excessive force by dragging him on August 5,
       2018;

       6. Long and Rainwater subjected Pasha to cruel and unusual punishment by
       failing to use a wheelchair to transport him to the medical unit on August 5,
       2018;

       7. Long, Rainwater, Brown, and Shearer were deliberately indifferent to Pasha’s
       medical needs when they carried him to the medical department rather than
       using a wheelchair to transport him on August 5, 2018;

       8. Payton was deliberately indifferent to Pasha’s medical needs when she denied
       Natalie O’Hara of the Bluegrass Rape Crisis Center entry into NTC on August
       16, 2018;

       9. Smith was deliberately indifferent to Pasha’s medical needs when he refused
       to order Brown to take Pasha to the medical unit via a wheelchair on August 5,
       2018; and

       10. May and Miller were deliberately indifferent to Pasha’s medical needs when
       they confiscated his eyeglasses on July 11, 2018.

[Record No. 205, pp. 7-8]




                                             -8-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 9 of 26 - Page ID#:
                                    1973



       Pasha previously moved for partial motion for summary judgment against Thompson

for alleged violations of the Eighth Amendment to the United States Constitution. [Record

No. 108] The Court adopted Magistrate Judge Atkins’ recommendation and denied the motion

because Pasha failed to offer evidence of a prima facie violation of his Eighth Amendment

rights. This matter is currently pending for resolution on the four remaining motions for

summary judgment and Pasha’s requests for an evidentiary hearing and the issuance of a

subpoena duces tecum. Pasha also has filed two motions for partial summary judgment

regarding claims of deliberate indifference against Brown, Rainwater, Long, and Shearer.

[Record Nos. 142, 179] And Thompson has filed a motion for summary judgment on the

remaining deliberate indifference claim against her. [Record No. 172] Finally, the KDOC

defendants have filed a motion for summary judgment on the deliberate indifference claim,

excessive force claim, and the sexual abuse claim. [Record No. 181]

                                              II.

       Summary judgment is appropriate if there are no genuine disputes regarding any

material facts and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Chao v. Hall Holding Co., 285 F.3d

415, 424 (6th Cir. 2002). The determination must be “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52

(1986).

       The moving party carries an initial burden to produce evidence to present a prima facie

case that the movant is entitled to judgment as a matter of law. Celotex, 477 U.S. at 317; see

also Angelo v. Kroger Co., No. 86-3912, 1987 U.S. App. LEXIS 11965, at *24 (6th Cir. Sept.
                                              -9-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 10 of 26 - Page ID#:
                                    1974



3, 1987) (“The burden of production imposed by Rule 56 requires the moving party to make a

prima facie showing that it is entitled to summary judgment.”) (internal citations omitted)).

Once the moving party has met its burden of production, “its opponent must do more than

simply show that there is some metaphysical doubt as to the material facts.” Keeneland Ass’n,

Inc. v. Earnes, 830 F. Supp. 974, 984 (E.D. Ky. 1993) (citing Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986)). In deciding whether to grant summary

judgment, the Court views all the facts and inferences drawn from the evidence in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co., 475 U.S. at 58. Finally,

the Court acknowledges that pro se filings are evaluated under a more lenient standard.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                              III.

       A.     Exhaustion of Administrative Remedies

       Under the Prison Litigation Reform Act (“PLRA”), a plaintiff must exhaust

administrative remedies before bringing a lawsuit regarding prison conditions. 42 U.S.C. §

1997(e); KRS § 454.415. “A prisoner exhausts his remedies when he complies with the

grievance procedures put forward by his correctional institution.” Mattox v. Edelman, 851

F.3d 583, 590 (6th Cir. 2017). Prisoners must comply “with an agency’s deadlines and other

critical procedural rules” to properly exhaust his administrative remedies. Woodford v. Ngo,

548 U.S. 81, 90 (2006). The administrative procedures required for grievances at NTC are

known as the Corrections Policies and Procedures (“CPP”). This matter specifically concerns

CPP 14.6. [Record No. 181-6] Defendants can prevail on a failure to exhaust defense only if

they can demonstrate that “no reasonable jury could find that the plaintiff exhausted his

administrative remedies.” Mattox, 851 F.3d at 590.
                                              -10-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 11 of 26 - Page ID#:
                                    1975



               i.      Pasha Has Not Exhausted Administrative Remedies Regarding His
                       Deliberate Indifference Claim Against Defendant Thompson.

       Pasha alleged that Thompson did not allow Clifford to issue an order permitting him to

purchase work shoes and that Thompson caused him to be transferred to without his

medication, a hearing aide, and appropriate shoes. Thompson claims that Pasha failed to

exhaust administrative remedies regarding his deliberate indifference claims against her

because he did not name or otherwise identify her in any grievance submitted to NTC before

filing this lawsuit. CPP 14.6 requires that a grievance “identify all individuals” to comply with

prison grievance procedures. See Mattox, 851 F.3d at 590-91; CPP 14.6(II)(J)(1)(a)(5).

Additionally, Thompson asserts that she was not given adequate notice to respond to the

grievances filed by Pasha. Pasha contends that Thompson was on notice because she is in

control of the NTC medical department and that grievance 18-461 placed everyone on notice

that he did not have low cut shoes. [Record No. 178] Further, Pasha claims he exhausted

administrative remedies because the grievance coordinator processed, but did not reject, his

grievances. [Id.]

       CPP 14.6(K) applies to all healthcare grievances. It states, in relevant part, “[t]he

grievant shall include all aspects of the issue and identify all individuals in the ‘Brief Statement

of the Problem’ section of the written grievance so that all problems concerning the issue or

individuals may be dealt with during step I.” CPP 14.6(K)(1)(a)(4). Attempts to resolve the

grievance shall originally be done through informal means. CPP 14.6(K)(1)(b).                If the

grievance cannot be resolved informally, then a prisoner may request a review by the Health

Care Grievance Committee. CPP 14.6(K)(1)(c)-(K)(2). A prisoner may then appeal the




                                               -11-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 12 of 26 - Page ID#:
                                    1976



Grievance Committee’s decision to the Medical Director. CPP 14.6(K)(2)(g)-(K)(3). The

claim is finally exhausted once the Medical Director issues a disposition.

       Pasha filed three relevant medical grievances. [Record No. 172-2] First, he filed a

grievance against Dr. Clifford when she denied his request for work shoes. [Record No. 181-

7, p. 15] His second grievance was filed against NTC Clothing House for failing to issue him

low top Oxford shoes for work. [Record No. 181-7, p. 73] And Pasha’s third medical grievance

was filed against unnamed NTC nursing staff for causing an infection by using band-aids on

his ingrown toenail.

       To exhaust administrative remedies, Pasha must comply with the applicable procedural

rules and this includes “identify all individuals” in the written grievance. Woodford, 548 U.S.

at 88. “[A] plaintiff generally fails to exhaust administrative remedies by failing to include an

official’s name in a grievance if it is required by the applicable grievance procedures.”

Marshall v. Ohio Dep’t of Rehab. & Corr., No. 2:14-cv-338, 2017 U.S. Dist. LEXIS 54462,

at *25 (S.D. Ohio Apr. 10, 2017) (quoting Hall v. Warren, 443 F. App’x 99, 106 (6th Cir.

2011)). None of the relevant grievances identify Thompson, as required by CPP 14.6(K)(4).

       Pasha asserts that she was on notice because she is in control of all medical care at the

facility. But “[i]f generalized dissatisfaction with an inmate’s medical care were sufficient to

exhaust all possible claims related to that care, then prisoners could bring claims in federal

court without ever giving prison staff a fair chance to remedy a prisoner’s complaints.”

Mattox, 851 F.3d at 596. The idea that Thompson is on notice every single time a medical

grievance is submitted to the prison is incredulous. The undersigned agrees with the magistrate

judge that a thorough review of the grievance record demonstrates that Pasha failed to comply

with the administrative procedures by not identifying Thompson in the relevant grievances.
                                              -12-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 13 of 26 - Page ID#:
                                    1977



       Pasha is mistaken when he asserts that the grievance coordinator can waive the

exhaustion requirement. Exhaustion is mandatory, and claims that have not been exhausted

cannot be asserted before the Court. Jones v. Bock, 549 U.S. 199, 211 (2007). But Pasha also

contends that only the grievance coordinator can determine whether a grievance complies with

the grievance procedures. Again, however, he is incorrect. The PLRA grants courts the

authority to review compliance with grievance procedures and exhaustion of administrative

remedies. Accordingly, summary judgment in favor of Thompson is appropriate.

               ii.    Pasha Has Not Exhausted His Administrative Remedies Regarding
                      His Eyeglasses Complaint Against Defendants Miller And May.

       Pasha filed a grievance against Defendants Miller and May for allegedly stealing his

eyeglasses. In response, Miller and May assert that Pasha did not exhaust this grievance. They

further point out that Pasha did not name Miller in the grievance.

       CPP 14.6(J) requires that an NTC inmate submit a written grievance within five days

of an incident with the staff. The parties will attempt to resolve the conflict informally, but if

the inmate is unsatisfied with the outcome, he or she can make a written request for a hearing

to the Grievance Committee.        CPP 14.6(J)(1)(b). The Grievance Committee makes a

recommendation following the hearing, and if the inmate is also unsatisfied with the

committee’s recommendation, an appeal can be filed with the Warden. CPP 14.6(J)(2).

Further, a prisoner may appeal to the Commissioner of the Department of Corrections if he or

she does not agree with the decision by the Warden. CPP 14.6(J)(4). A grievance is exhausted

when the Commissioner issues a decision.

       Pasha’s grievance alleged that May improperly took his glasses when he was taken to

the RHU, but he failed to name Miller in the submission. [Record No. 181-7] The matter was


                                              -13-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 14 of 26 - Page ID#:
                                    1978



informally handled when Officer Joshua Burnett investigated and noted that Pasha’s glasses

were included in his property when he entered the RHU. The Grievance Committee then found

that the matter was resolved because the glasses were in Pasha’s possession. Pasha then

appealed to the Warden who concluded that Pasha’s glasses were returned to him. Pasha did

not appeal that determination.

       Pasha did not appeal the Warden’s determination within three days. Price v. Correct

Care Solutions, LLC, No. 5:18-CV-12-JMH-EBA, 2019 U.S. Dist. LEXIS 82168, at * (E.D.

Ky. Apr. 23, 2019) (finding that the plaintiff did not exhaust his administrative remedies when

he failed to timely appeal to the Medical Director and his grievances were denied as moot).

While he was transferred one day after the decision by the Warden, Pasha could have appointed

another inmate to act in his place before he was transferred to appeal the Warden’s decision.

CPP 14.6 (M)(1).      Accordingly, this claim fails because Pasha failed to exhaust his

administrative remedies.

              iii.   Pasha Did Not Exhaust Administrative Remedies Regarding His
                     Claim Against Payton.

       Pasha alleges that Payton denied Natalie O’Hara of the Bluegrass Rape Crisis Center

entry into NTC to see him for mental health treatment. According to Pasha, this conduct

constitutes a violation of rights guaranteed to him under the Eighth Amendment. But Pasha

did not appear to make any claim against Payton for this reason.

       Pasha filed a grievance against Payton for dismissing his PREA complaint for lack of

evidence. [Record No. 181-7, p. 101] Payton informed Pasha during an informal resolution

that the investigation was incomplete and that she would inform him when the investigation




                                             -14-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 15 of 26 - Page ID#:
                                    1979



had concluded. The Grievance Committee agreed that the investigation was not complete.

[Id.] Further, the Warden also agreed with this assessment. [Id. at 102]

       Following the Warden’s decision, Payton issued an Offender Notification regarding

Pasha’s sexual abuse claim, finding his allegation to be unsubstantiated. [Record No. 181-18,

p. 19] Pasha then appealed to the Commissioner, claiming that Payton did not take his

allegation seriously and was attempting to cover up the alleged sexual assault.              The

Commissioner, however, agreed with Payton’s conclusion and Pasha did not make any other

grievance against Payton.

       The grievance regarding Payton does not relate to Natalie O’Hara entering NTC. And

because Pasha did not assert a grievance against Payton for the failure to allow O’Hara to enter

NTC, he has not exhausted his administrative remedies on this claim. CPP. 14.6(J) requires

that separate grievances “be filed for separate issues and unrelated incidents.”             CPP

14.6J(1)(a)(4). Here, there is no grievance against Payton regarding an alleged failure to allow

O’Hara into NTC. Accordingly, summary judgment is appropriate regarding this claim.

               iv.    Pasha Did Not Exhaust Administrative Remedies Regarding His
                      Claim Against Cochran.

       Pasha claims that Cochran violated his Eighth Amendment rights when she allowed

Brown to stand a post in the NTC’s general population while there were pending criminal

charges pending against him in Boyle County. But Cochran is not named in any grievance

relating to Brown. However, Cochran is listed in two grievances concerning movie selection

at the facility. [Record No. 181-7, pp. 148, 159] As noted above, separate grievances need to

be filed for separate issues and a grievant must identify all individuals and aspects of the issue

in his or her written grievance. CPP 14.6(J)(1)(a)(4)-(5).


                                              -15-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 16 of 26 - Page ID#:
                                    1980



       In summary, because Cochran is not named in any grievance relating to Brown standing

post, Pasha has failed to exhaust his administrative remedies on this claim.

       B.     Pasha’s Remaining Eighth Amendment Claims

       To state a valid claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) a deprivation

of rights secured by the Constitution or the laws of the United States (2) that was committed

by a defendant acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). The

defendants do not contest the fact that they were acting under the color of state law at the time

of the alleged incidents. Accordingly, the focus concerns whether Pasha’s constitutional rights

were violated as he contends.

              i.      Deliberate Indifference To Serious Medical Needs

       Under the Eighth Amendment, the government must provide incarcerated individuals

with necessary medical care. And the failure to provide such care may constitute a violation

of the Eighth Amendment. Harrison v. Ash, 539 F.3d 510, 517 (6th Cir. 2008). “‘Deliberate

indifference’ by prison officials to an inmate’s serious medical needs constitutes ‘unnecessary

and wanton infliction of pain’ in violation of the Eighth Amendment’s prohibition against cruel

and unusual punishment.” Miller v. Calhoun County, 408 F.3d 803, 812 (6th Cir. 2005)

(quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

       There is both a subjective and objective component to an Eighth Amendment claim.

Id. The objective component requires the existence of a “sufficiently serious” medical need,

meaning that the inmate demonstrates that he “is incarcerated under conditions imposing a

substantial risk of serious harm.” Blackmore v. Kalamazoo County, 390 F.3d 890, 895 (6th

Cir. 2004) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “A serious medical need

is ‘one that has been diagnosed by a physician as mandating treatment or one that is so obvious
                                              -16-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 17 of 26 - Page ID#:
                                    1981



that even a lay person would easily recognize the necessity for a doctor’s attention.’” Anthony

v. Swanson, 701 F. App’x 460, 463 (6th Cir. 2017).

       Demonstrating a defendant’s subjective intent, “requires a showing that a prison official

possessed a sufficiently culpable state of mind in denying medical care.” Miller, 408 F.3d at

813 (internal citations and quotations omitted). “The prison official’s state of mind must

evince deliberateness tantamount to intent to punish. . . . Knowledge of the asserted serious

needs or of circumstances clearly indicating the existence of such needs, is essential to a

finding of deliberate indifference.” Id. (internal citations and quotations omitted). The

standard is more than “mere negligence, but less than acts or omissions for the very purpose

of causing harm or with knowledge that harm will result.” Id. (internal citations and quotations

omitted).

       Pasha claims that Brown, Shearer, Long, Rainwater and Smith were deliberately

indifferent to his serious medical needs when they carried him to the medical department rather

than transporting him using a wheelchair following his complaints of chest pains on August 5,

2018. Pasha received medical treatment after he was carried to the medical department, and

as Magistrate Judge Atkins correctly notes, “the issue consequently turns on whether the act

of carrying Pasha, instead of using a wheelchair, to transport him to the medical department

constituted deliberate indifference to his alleged serious medical needs.” [Record No. 205, p.

24]

       First, Smith was not involved in the alleged decision to carry Pasha to the medical

department. Pasha does not contest this fact. However, he argues that Smith was deliberately

indifferent because Smith did not order Brown to escort him in a wheelchair. Smith’s affidavit

explains that he radioed for assistance to take Pasha to the medical department after Pasha
                                             -17-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 18 of 26 - Page ID#:
                                    1982



complained of chest pains and Brown arrived for the transport. [Record No. 181-14] Smith

explained to Pasha there were no wheelchairs in the RHU and Pasha left the RHU with Brown.

Smith had no further participation concerning the incident.

       Smith was not deliberately indifferent to Pasha’s serious medical needs. He called for

assistance to take Pasha to the medical department and merely explained to Pasha that there

were no wheelchairs in the RHU. Accordingly, there is nothing basis to conclude that Smith

was deliberately indifferent to any serious medical need.

       Next, although it does not appear that Brown, Shearer, Rainwater, and Long were each

involved in deciding to carry Pasha, such actions would not constitute deliberate indifference

to Pasha’s serious medical needs. Where, as here, a plaintiff receives some medical treatment,

to prevail he must demonstrate that the “medical treatment [was] ‘so woefully inadequate as

to amount to no treatment at all’” for a Court to second guess medical judgments. Alspaugh

v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (quoting Westlake v. Lucas, 537 F.2d 857,

860 n.5 (6th Cir. 1976)). In the present case, Pasha was carried to the medical department and

was examined for complaints of chest pain. Minor scratches inflicted while being carried

would be insufficient to rise to the level of deliberate indifference to serious medical needs.

       Pasha fails to meet the subjective component of the analysis. To demonstrate deliberate

indifference, he must show “deliberateness tantamount to intent to punish.”       Horn by Parks

v. Madison County Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994). And here, there is no

indication that the officials were aware of an excessive risk to the inmate’s health or safety and

disregarded that risk.

       Pasha was taken to the medical department without delay and seen by the medical staff.

The nursing staff performed an EKG, assessed Pasha, and cleared him to be returned to the
                                              -18-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 19 of 26 - Page ID#:
                                    1983



RHU. The decision to carry Pasha to the medical department, rather than transport him using

a wheelchair provided protection and safety to Nurse Franchere and other staff members.

Nothwithstanding these actions, Pasha received adequate medical treatment and nothing rises

to the level of deliberate indifference to Pasha’s serious medical needs. Accordingly, summary

judgment will be granted in favor of the defendants regarding this claim.

              ii.    Excessive Force

       “Prison officials [] violate the Eighth Amendment when their offending conduct reflects

an unnecessary and wanton infliction of pain.” Cordell v. McKinney, 759 F.3d 579, 580 (6th

Cir. 2014). “[T]he extent of the injury suffered may suggest whether the use of force was

necessary or a wanton infliction of pain.” Shough v. Mgmt. &Training Corp., No. 3:15 CV

53, 2018 U.S. Dist. LEXIS 1011, at *14 (S.D. Ohio. Jan 3, 2018) (citing Hudson v. McMillian,

503 U.S. 1, 7 (1992)).

       Excessive force, like deliberate indifference to serious medical needs, also has an

objective and subjective component. Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013).

“The objective component requires that the pain inflicted to be ‘sufficiently serious.’”

Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Wilson v. Seiter, 501 U.S. 294,

298 (1991)). The subjective component looks at the state of mind of the prison officials and

requires the Court to consider “whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm.” Cordell, 759 F.3d at 580

(citing Hudson, 503 U.S. at 7). Prison officials are entitled to deference because they “must

make their decisions in haste, under pressure, and frequently without the luxury of a second

chance.” Griffin v. Hardrick, 604 F.3d 949, 954 (6th Cir. 2010) (quoting Combs v. Wilkinson,

315 F.3d 548, 557 (6th Cir. 2002)). In analyzing the subjective component, the Court considers
                                             -19-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 20 of 26 - Page ID#:
                                    1984



“such factors as the need for the application of force, the relationship between the need and

the amount of force [] used, the extent of the injury inflicted,” and “the extent of the threat to

the safety of staff and inmates, as reasonably perceived by the responsible officials on the basis

of the facts known to them.” Whitley, 475 U.S. at 321 (internal citations omitted).

                      a.      Pasha Has Not Demonstrated That Miller And May Used
                              Excessive Force When Transporting Him To The RHU On
                              July 11, 2018.

       Pasha alleges that Miller and May used excessive force when they escorted him to the

RHU by using a “chicken wing technique.” [Record No. 1, ¶ 27] May and Miller contend,

however, that they did not use the “chicken wing technique” to escort him, nor did Pasha allege

that his air supply was cut off. Instead, they explain that each maintained contact with one of

Pasha’s arms while they escorted him to the RHU in accordance with the prison policy.

[Record No. 181-3, 181-4, 181-5] As noted above, Pasha was escorted to the RHU following

a dispute with Wiegel and after putting his hands in Miller’s face. [Record No. 181-2, p. 1]

Additionally, Pasha shoved May into a gray divider and refused to walk during the transport.

[Id.] Schneider did threaten to tase Pasha after he became non-compliant and combative.

       Pasha was assessed when he entered the RHU and had no injuries and voiced no

complaints to the nurse. [Record No. 181-2, p. 12] May states in his affidavit that he

maintained physical contact with Pasha in a manner consistent with training and that he did

not use a “chicken-wing” technique while moving the prisoner. Instead, May contends that he

only used force necessary “to maintain control of [Pasha] for the safety of [himself], the other

officers, and the institution.” [Record No. 181-3] Both Miller and Schnieder’s affidavits

support this version of events. [Record No. 181-4, pp. 2-3; Record No. 181-5, pp. 2-3]



                                              -20-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 21 of 26 - Page ID#:
                                    1985



       There is nothing to indicate that Miller and May’s actions while transporting Pasha to

the RHU rise to the level of excessive force. And even if Miller and/or May did use a “chicken-

wing” technique as Pasha alleges, Pasha does not contend that he suffered any resulting injury.

Further, Miller and May were required to balance their safety as well as the safety of others

within the institution while attempting to transport a non-compliant and combative Pasha. No

evidence has been presented which would indicate that the force used while transporting Pasha

was wanton or offended contemporary standards of decency. Further, nothing indicates that

the force used stemmed from a malicious or sadistic state of mind. Accordingly, summary

judgment will be granted in favor of May and Miller regarding this claim.

                     b.      Brown Did Not Subject Pasha To Excessive Force.

       Pasha also alleges that Brown used excessive force by dragged him from the RHU.

Conversely, Brown claims that he did not “drag” Pasha, but merely tried to help him up after

Pasha sat down and refused to walk. [Record No. 181-10, p. 2]

       Although Brown was terminated for his conduct on August 5, 2018, the basis for the

termination did not involve dragging Pasha during the incident in question. [Record No. 181-

9]   Warden Brad Adams has submitted an affidavit explaining that he conducted an

investigation of the incident on August 5, 2018, and concluded that the evidence did not

indicate that “Brown dragged, or otherwise assaulted Inmate Pasha.” [Record No. 181-11]

And while Pasha alleges that he was dragged, medical records indicate that Pasha suffered

only two small abrasions to his left elbow and one small abrasion to his right elbow. [Record

No. 183, p. 7; Record No. 181-12, pp. 17-19] Additionally, Pasha never asserted that the

abrasions were the result of the alleged dragging.



                                             -21-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 22 of 26 - Page ID#:
                                    1986



       The Eighth Amendment “excludes from constitutional recognition de minimis use of

physical force, provided that the use of force is not of a sort ‘repugnant to the conscience of

mankind.’” Hudson, 503 U.S. at 9-10 (quoting Whitley, 475 U.S. at 327). And while a serious

injury is not required to demonstrate an excessive force claim, “[t]he extent of injury may also

provide some indication of the amount of force applied.” Wilkins v. Gaddy, 559 U.S. 34, 37,

39 (2010) (quoting Hudson, 503 U.S. at 7). Three small abrasions are an indication that

unreasonable force was not applied. Further, Pasha refused to walk, and “active resistance to

an officer’s command can legitimize” higher levels of force. Hanson v. Madison Cty. Det.

Ctr., 736 F. App’x 521, 531 (6th Cir. 2018) (citing Goodwin v. City of Painesville, 781 F.3d

314, 323 (6th Cir. 2015)). The minor abrasions reflect that Pasha suffered no more than de

minimis physical injuries, and a prisoner must show more to establish excessive force.

Accordingly, summary judgment will be granted in favor of Brown on this claim.

       C.     The Tort Claim Alleging Sexual Abuse

       Pasha claims that he was sexually abused by Brown and Shearer when they carried him

to the medical unit on August 5, 2018. More specifically, he contends that he “felt something

touch his anus, constituting Sexual Abuse due to the fact that Pasha was in fivepoint restraints

which caused him to be physically helpless [and] unable to give consent.” [Record No. 1]

       In Kentucky, “[a] person is guilty of sexual abuse in the first degree when . . . he or she

subjects another person to sexual contact who is incapable of consent because he or she . . . is

physically helpless.” KRS § 510.110(1)(b). Further, “[a] person injured by the violation of

any statute may recover from the offender such damages as he sustained by reason of the

violation, although a penalty or forfeiture is imposed for such violation.” KRS § 446.070.



                                              -22-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 23 of 26 - Page ID#:
                                    1987



       “Kentucky has codified the common law negligence per se doctrine and created an

avenue by which an individual may seek relief even where a statute does not specifically

provide a private remedy.” Vanhook v. Somerset Health Facilities, LP, 67 F. Supp. 3d 810,

817 (E.D. Ky. 2014). KRS § 446.070 applies when an alleged offender violates a Kentucky

statute that is penal in nature, the statute does not provide a remedy for the injured party, and

the victim is within the class of persons the statute is designed to protect. See Hargis v. Baize,

168 S.W.3d 36, 40 (Ky. 2005); Griffith v. Kuester, 780 F. Supp. 2d 536, 547 (E.D. Ky. 2011).

       Assuming (without deciding) that Pasha can recover under a negligence per se theory,

he cannot show that there is a genuine issue of material fact regarding his sexual abuse claim.

The undersigned agrees with Magistrate Judge Atkins that Pasha’s claim that Shearer and

Brown touched his bottom when they pulled up his pants “does not show that the [alleged]

touching was done ‘for purposes of gratifying the sexual desire of either party.’” [Record No.

205, p. 36 (quoting KRS § 510.010(7)).]

       Pasha asserts that he was sexually abused when Brown and Shearer touched his anus

while he was being carried to the medical department. But again, Brown and Shearer deny

touching Pasha in a sexual manner as outlined in their respective affidavits. [Record No. 181-

10, p. 3; Record No. 181-17, p. 3] Additionally, a Prison Rape Elimination Act (“PREA”)

complaint was filed and the investigation concluded that his complaints of sexual abuse were

unfounded. [Record No. 181-18] The report noted that the evidence did not show anything

inappropriate or intentional occurred. [Id. at 3] And Pasha has not offered any evidence

creating a genuine issue of material fact that the alleged touching was done “for purposes of

gratifying the sexual desire of either party.” KRS § 510.010(7). Accordingly, the defendants

are entitled to summary judgment regarding this claim.
                                              -23-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 24 of 26 - Page ID#:
                                    1988



       D.       Pasha’s Objections

       Pasha submitted objections asserting that inmates cannot be required to exhaust

administrative remedies if a complaint is non-grievable. Further, he continues to complain

that he intended to sue the officials in their official capacities and that these claims should not

have been dismissed. While Pasha is correct that an inmate cannot be required to exhaust

administrative remedies regarding non-grievable issues, there is nothing in the record to

indicate that the unexhausted claims were treated as non-grievable by the prison officials.

Owens v. Keeling, 461 F.3d 763, 769 (6th Cir. 2006). “PLRA’s exhaustion requirement applies

to all inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong.” Porter v. Nussle,

534 U.S. 516, 532 (2002).

       The claims brought by Pasha revolve around prison life and the prison grievance

procedure was not unavailable to Pasha for his claims at issue in this lawsuit.      Additionally,

Pasha previously argued that the administrative procedures were waived by the grievance

coordinators. However, exhaustion is mandatory and claims that have not been exhausted

cannot be asserted before the Court. Jones, 549 U.S. at 211. Accordingly, this objection will

be overruled.

       Pasha also continues to assert that his claims brought against defendants in their

“official capacity” were dismissed because of bias. Again, he is incorrect. The additional

claims were dismissed upon initial review of the Complaint because a claim against a state

officer is actually a claim directly against the state agency and KDOC cannot be subject to suit

under § 1983. [Record No. 28] Accordingly, the claims were properly dismissed upon initial

review, and this objection will be overruled.
                                                -24-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 25 of 26 - Page ID#:
                                    1989



                                              IV.

       Pasha has asked for an evidentiary hearing to review prison security video regarding

the alleged incident occurring August 5, 2018. [Record No. 200] He alleges that the video

footage of the in which “the Defendants dropped him on his head and left him hanging upside-

down with his feet resting on Defendant Shearer’[s] upper body.” [Id.] Thompson responded

and noted that the alleged incident does not relate to her claims and she is not in possession,

custody, or control of the video footage. [Record No. 204] Next, the KDOC defendants filed

a response, asserting that the motion should be denied because the footage is the property of

the KDOC and the collective defendants are only sued in their individual capacities.

Therefore, they do not have the footage in their possession, custody, or control in their

individual capacities. [Record No. 203]

       The undersigned agrees with Magistrate Judge Atkins that, even viewing the facts in

the light most favorable to Pasha, he cannot show that the actions of the defendants rise to the

level of an Eighth Amendment violation. Additionally, Pasha had the chance to conduct

discovery prior summary judgment motions being filed. When he attempted to get the video

footage, he was informed that none of the defendants could provide it to him because it was in

the possession of the Kentucky Department of Corrections. Accordingly, his request for an

evidentiary hearing will be denied.

       Finally, Pasha has filed a motion for the issuance of a subpoena duces tecum. However,

in light of the above rulings, there is no need to issue a subpoena duces tecum. Therefore, this

motion will be denied.

                                              V.

       For the reasons discussed in this Memorandum Opinion and Order, it is hereby
                                             -25-
Case: 5:18-cv-00595-DCR-EBA Doc #: 211 Filed: 04/24/20 Page: 26 of 26 - Page ID#:
                                    1990



      ORDERED as follows:

      1.     Magistrate Judge Atkins’ Recommended Disposition [Record No. 205] is

ADOPTED and INCORPORATED here by reference.

      2.     Plaintiff Uriah Marquis Pasha’s partial motions for summary judgment [Record

Nos. 142, 179] are DENIED.

      3.     Plaintiff Pasha’s motion for evidentiary hearing to review video footage [Record

No. 200] is DENIED.

      4.     Defendant Stephanie Thompson’s motion for summary judgment [Record No.

172] is GRANTED.

      5.     The KDOC defendants’ motion for summary judgment [Record No. 181] is

GRANTED.

      6.     Plaintiff Pasha’s motion for the issuance of a subpoena duces tecum [Record

No. 206] is DENIED.

      7.     Plaintiff Pasha’s objections to the Recommended Disposition [Record No. 208]

are OVERRULED.

      8.     Plaintiff Pasha’s claims are DISMISSED, with prejudice.

      Dated: April 24, 2020.




                                           -26-
